Kane, J.
Appeal from an order and judgment of the Supreme Court at Special Term (Bradley, J.), entered May 30, 1986 in Albany County, which dismissed petitioner’s application, in a proceeding pursuant to Executive Law § 298, to review a determination of respondent State Division of Human Rights finding no probable cause to believe that respondent Red Star Express Lines of Auburn, Inc., had engaged in an unlawful discriminatory practice relating to employment.
A review of the record amply supports the determination of no probable cause to support petitioner’s complaint of age discrimination. Further, the record indicates that the investigation conducted was adequate under the circumstances (see,
*998Matter of Taber v New York State Human Rights Appeal Bd., 64 AD2d 990, 991). The order and judgment should therefore be affirmed.
Order and judgment affirmed, without costs. Mahoney, P. J., Kane, Casey, Weiss and Levine, JJ., concur.